Citation Nr: 1514139	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  03-02 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture.

3.  Entitlement to an increased rating for residuals of a fractured radius and ulna, left forearm, with limitation of motion and hypoesthesia, rated as 10 percent prior to April 3, 2012, and 20 percent thereafter.

4.  Entitlement to an increased rating for residuals of a fracture of the right radius, with hypoesthesia and slight limitation of motion, rated as 10 percent prior to April 3, 2012, and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to September 1982.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from October 2001 and March 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This was case previously before the Board in November 2004, May 2009, April 2010, and August 2011, and each time was remanded for further development.  

The record reflects that after the final Supplemental Statement of the Case (SSOC) additional relevant evidence was submitted to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

VA treatment records from December 2005 and April 2011 indicated that the Veteran may be in receipt of Social Security Administration (SSA) benefits.  In December 2005, the Veteran reported that he intended to draw Social Security benefits when he returned home from prison.  The record contains other more recent references to the Veteran's Social Security income, but these references do not specifically indicate whether the Veteran is in receipt of Supplemental Security Income benefits or disability compensation benefits, or both.  If the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating these claims.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

With respect to the Veteran's service connection claim, the Board notes that VA obtained an opinion in November 2006 addressing whether the Veteran's diabetes mellitus manifested during service.  However, the examiner failed to address whether the Veteran's diabetes mellitus might otherwise be related to service.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, a new opinion must be obtained addressing whether the Veteran's diabetes mellitus is related to his active duty service.




Accordingly, the case is REMANDED for the following actions:

1.  Request from the Veteran whether he is in receipt of Social Security Administration (SSA) disability benefits, apart from his Supplemental Security Income benefits.  If he is in receipt of SSA disability benefits, obtain all relevant records.

2.  Obtain all outstanding VA treatment and evaluation records.  All records received should be associated with the claims file.

3.  Thereafter, send the Veteran's claims file to an appropriate clinician to obtain a medical opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that review of the VBMS and Virtual VA records occurred.

The examiner is asked to provide an opinion on whether diabetes mellitus is at least as likely as not (50 percent or greater probability) related to active service. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should verify that the remand directives have been properly followed and take any other development actions deemed necessary.  Then the AOJ should readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




